internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 1-plr-152908-01 date date legend trust corporation a state a date x corporation b business a month dear this in in reply to a letter dated date requesting rulings on behalf of trust the requested rulings are that a distribution of corporation a stock that is declared and payable to shareholders of record on a date in date and paid in date will be treated for purposes of sec_301 sec_311 sec_312 sec_316 sec_561 sec_562 sec_856 sec_857 sec_1001 sec_4981 and sec_6042 of the internal_revenue_code as distributed on date as provided under sec_857 payment of cash in lieu of fractional shares of corporation a stock will not result in a preferential_dividend under sec_562 and trust will be entitled to a deduction for dividends_paid in corporation a stock and cash in lieu thereof under sec_561 sec_562 and sec_857 based on the date price of the corporation a stock plr-152908-01 facts trust is a state a corporation that elected to be taxed as a real_estate_investment_trust reit beginning with its tax_year ended date trust owns buildings used in business a that are leased to third-party operators trust has outstanding one class of common_stock which is traded on a national stock exchange trust owns x percent of the outstanding common_stock of corporation a which was formerly known as corporation b_trust acquired the corporation a stock in month as rent for leasing certain real properties to corporation a corporation a stock has appreciated since month although the stock of corporation a has not yet been registered with the securities_and_exchange_commission sec or listed for trading on a stock exchange trust expects that corporation a stock will be registered and listed on a national stock exchange by date consistent with its normal dividend policy trust plans to declare a dividend in december payable to its shareholders of record as of a date record_date the dividend will be paid in date at least in part with corporation a stock held by trust so that trust may allocate its cash to debt service payments the dividend payable in corporation a stock is predicated on corporation a registering its stock that is held by trust with the sec trust will distribute corporation a stock pro_rata to all trust shareholders as of the date record_date except that trust will pay cash using the same date price in lieu of fractional corporation a shares to avoid the cost and administrative and shareholder inconvenience associated with fractional shares the balance of the date dividend not satisfied with corporation a stock will be paid with cash pursuant to sec_857 trust intends to treat the dividend as distributed on date law sec_857 requires in part that a reit’s deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed percent of the reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain under sec_4981 a reit must distribute percent of the reit’s ordinary_income for the calendar_year and percent of its capital_gain_net_income for such year to avoid imposition of a percent excise_tax sec_857 provides that for purposes of this title any dividend declared by a reit in october november or december of any calendar_year and payable to shareholders of record on a specified date in such a month shall be deemed to have plr-152908-01 been received by each shareholder on december of the calendar_year and paid_by the reit on december of the calendar_year or if earlier as provided in sec_858 if the dividend is actually paid_by the reit during january of the following tax_year sec_561 generally provides that the deduction for dividends_paid shall be the sum of the dividends_paid during the tax_year and the consent dividends for the tax_year under sec_562 the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to any share of stock as compared with other shares of the same class and with no preference to one class of stock as compared with another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference sec_1_561-2 of the income_tax regulations provides that a dividend will be considered as paid when it is received by the shareholder a deduction for dividends_paid during the taxable_year will not be permitted unless the shareholder receives the dividend during the taxable_year for which the deduction is claimed however sec_1_563-3 provides that a distribution made after the close of the taxable_year that is considered as paid during the taxable_year will be treated as distributed on the last day of the taxable_year for purposes of applying sec_562 sec_1_562-2 provides that before a corporation may be entitled to a dividends_paid deduction with respect to a distribution regardless of the medium in which the distribution is made every shareholder of the class of stock with respect to which the distribution is made must be treated the same as every other shareholder of that class and no class of stock may be treated otherwise than in accordance with its dividend rights as a class sec_301 generally provides for the treatment of distributions of property made by a corporation to its shareholders with respect to its stock the amount of the distribution is the amount of money received by the shareholder plus the fair_market_value of any property received sec_301 the fair_market_value of the property is determined on the date of the distribution sec_301 generally no gain_or_loss is recognized by a corporation when it distributes with respect to its stock either its own stock or property as defined in sec_317 sec_311 sec_311 provides that if a corporation distributes appreciated_property to its shareholder with respect to its stock the distributing_corporation will be taxed as if it sold the appreciated_property to the shareholder at fair_market_value a dividend is a distribution_of_property qualifying under sec_301 made by a corporation to its shareholders out of earnings_and_profits sec_316 the date of distribution for distributions taxable as dividends as defined in sec_316 is the date of plr-152908-01 payment for purposes of determining the effect of the dividend on earnings and profit sec_1 and for purposes of claiming a dividend paid deduction analysis trust is concerned about and seeks clarification regarding the time that property is considered distributed by a reit under sec_857 and the other sections cited above including sec_301 and sec_311 under the latter sections the time of distribution of a dividend is generally the time when the distribution is actually made by a corporation on the other hand sec_857 permits a reit to declare a distribution in october november or december and actually make the distribution in january of the following year while deeming that distribution as having been made on the last day of the prior year the prefatory language to the deemed_distribution rule in sec_857 states that the rule applies for purposes of this title thus it applies for all purposes of the code and supersedes the general distribution rules of the code sec_562 and the regulations thereunder do not directly address the effect of payment in cash in lieu of fractional shares of stock however if all shareholders are treated alike with respect to such distributions the payment of cash in lieu of fractional shares will not result in any trust shareholder being treated in a manner that is preferential to any other trust shareholder consequently this manner of making distributions of fractional shares will not violate the requirements of sec_1_562-2 in conclusion we rule as follows in accordance with sec_857 the distribution of corporation a stock declared in date and payable in date by trust to shareholders of record on a date in date will be treated for all purposes of the code as distributed on date the payment of cash in lieu of fractional shares of corporation a stock will not result in a preferential_dividend under sec_562 trust will be entitled to a deduction for dividends_paid in corporation a stock and cash in lieu of fractional shares of stock under sec_561 sec_562 and sec_857 based on the fair_market_value of the corporation a stock on date except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transaction described above under any other provision 1rev rul 1962_2_cb_94 see also revrul_65_23 1965_1_cb_520 sec_1_561-2 plr-152908-01 of the code specifically no opinion is expressed concerning whether trust otherwise qualifies as a reit under subchapter_m part ii of the code furthermore no opinion is expressed concerning whether the corporation a stock acquired by trust in lieu of rental payments qualifies as rents_from_real_property for purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours patrick e white assistant to the chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter copy for purposes cc
